              Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
ELIAS SHEHADEH,
                                                                      Docket No.:
                                   Plaintiff,

        -against-                                                     COMPLAINT

HORIZON PHARMA USA, INC.,                                             PLAINTIFF DEMANDS
and ABC CORPORATIONS 1-5,                                             A JURY TRIAL

                                    Defendants.
------------------------------------------------------------------X

        Plaintiff Elias Shehadeh, as and for his Complaint, respectfully alleges, all upon

information and belief, as follows:

                                     JURISDICTION AND VENUE

        1.       This Court has original jurisdiction over the subject matter of this litigation

pursuant to 28 U.S.C §1331, in that certain of the Plaintiff’s claim arise under the laws of the

United States, namely the False Claims Act, 31 U.S.C. §3730(h), and supplemental jurisdiction

exists pursuant to 28 U.S.C. §1367 over the remainder of Plaintiff’s claims under the New York

False Claims Act, Finance Law §191, and Labor Laws §740 & 741.

        2.       Venue is proper under 42 U.S.C §2000e-5(f)(3) and 28 U.S.C §1391(b) because the

Defendant resides in and does business within the Southern District of New York and Plaintiff

performed work within this District.

                                         IDENTITY OF PARTIES

        3.       At all relevant times mentioned herein, Plaintiff Elias Shehadeh (“Shehadeh”) was

employed by Defendant Horizon Pharma USA, Inc. (“Horizon Pharma”) until his unlawful

termination on October 10, 2019, in retaliation for his protected complaints.
             Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 2 of 15




       4.      At all relevant times mentioned herein, Horizon Pharma is a biopharmaceutical

company focused on researching, developing and income

       5.      medicines that operates around the globe, including in New York State, where

Shehadeh was employed.

       6.      Defendants ABC Corporations 1-5 are sued herein under fictitious names for the

reason that, after diligent and faithful efforts to ascertain their names and identities through review

of corporate filings, their true names and identities are presently unknown to Shehadeh except that

they were connected in some manner with Horizon Pharma and/or were individuals, corporations,

business entities, partnerships, agents, services, representatives, co-venturers, associates,

companies or other entities who engaged in the activities alleged herein and/or were in some

manner responsible for the damages inflicted to Shehadeh and/or were, in some manner, related to

Horizon Pharma and Shehadeh prays for leave to insert herein their true names, identities,

capacities, activities and/or responsibilities when the same are ascertained.

                BACKGROUND RELEVANT TO THE CAUSE OF ACTION

       7.      Shehadeh commenced his employment with Horizon Pharma in or around

November 2014, as a Rheumatology Sales Specialist (“RSS”).

       8.      Shehadeh, who holds a Doctor of Medicine (“M.D.”) degree, was responsible for

marketing Horizon Pharma’s rheumatology products to medical providers throughout the greater

New York City metropolitan area, including the Bronx, Westchester and Rockland Counties.

       9.      At all relevant times, Shehadeh was fully qualified for his role, as confirmed by the

positive sales numbers he achieved and the fact that he was twice named to the President’s Club,

a prestigious honor reserved for successful employees.


                                                  2
             Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 3 of 15




       10.     In or around 2016, Shehadeh also began representing a Horizon Pharma product

called “Krystexxa,” a medication delivered by infusion that treats severe gout.

       11.      Given the risk of side effects associated with the intravenous infusion procedure,

Krystexxa must be given to patients at a medical facility that is certified to perform an infusion,

and has the proper equipment and capability.

       12.     Shehadeh would work with medical providers, including podiatrists, to make them

aware that they could refer patients to a rheumatologist, who could then prescribe Krystexxa.

       13.     On Thursday, September 12, 2019, Shehadeh made a routine call to Dr. Oliver S.

Kurucz (“Dr. Kurucz”), a rheumatologist with whom Shehadeh had built a relationship.

       14.     During that visit, Dr. Kurucz notified Shehadeh that he had sent a patient to be

infused with Krystexxa, but that instead of sending that patient to Good Samaritan Hospital, where

he had previously sent the patient, Dr. Kurucz had sent the patient to a facility called STAT Health

Urgent Care (“STAT Health”).

       15.     Shehadeh knew this was a problem because STAT Health is not certified to provide

infusions, unlike Good Samaritan Hospital and other facilities to where Dr. Kurucz had previously

sent patients for infusion, so he asked Dr. Kurucz what made him think to send Krystexxa patients

to STAT Health.

       16.     Dr. Kurucz responded that the Friday before, he had met with John Murray

(“Murray”), a Specialty Account Manager (“SAM”) at Horizon, and his District Manager Vincent

Latronica (“Latronica”), at which time Murray had told Dr. Kurucz that if he started sending his

patients to STAT Health, they would make him the “top speaker” for Krystexxa, which Shehadeh

knew would be a prestigious position for which Dr. Kurucz had been denied earlier that year, and


                                                 3
             Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 4 of 15




which would pay approximately $1,500 to $2,000 for each speaking engagement.

       17.     Dr. Kurucz said that, as a result of what Murray and Latronica had told him, he had

sent the patient to STAT Health for his Krystexxa infusion.

       18.     Shehadeh identified two serious problems with what Dr. Kurucz told him

concerning Horizon’s promises to Dr. Kurucz.

       19.     First, Shehadeh was aware that the facility where Dr. Kurucz had been sending his

Krystexxa patients for infusion was covered by Section 340B of the federal Public Health Service

Act (currently codified as 42 U.S.C. §256b), which requires that the facility providing the service,

in this case an infusion, receive the best price possible for the drug, since the procedure is covered

by Medicaid and Medicare Part B.

       20.     Shehadeh knew that STAT Health was not covered by Section 340B, and that

Horizon wanted patients go to a non-340B facility so that it could receive greater revenue for the

Krystexxa infusion, which the pharmacy who provides the drug, AhmaRx, charges $16,000 to

$18,000 every two weeks for as long as the treatment lasts, an amount that is greater than what is

charged by a 340B facility.

       21.     Second, Shehadeh knew that Horizon offering to make Dr. Kurucz the “top

speaker” for Krystexxa was unlawful under the federal Anti-Kickback Statute, 42 U.S.C. §1320a-

7b(b), which prohibits anyone from receiving or offering “any remuneration (including kickback,

bribe, or rebate”) when payment for the services involved “may be in whole or in part under a

Federal health care program.”

       22.     Dr. Kurucz stated to Shehadeh that he had actually followed Murray’s direction and

sent a Krystexxa patient to STAT Health to be infused, but the patient had been distressed at being


                                                  4
             Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 5 of 15




sent somewhere different than Good Samaritan Hospital and declined the medication, even though

both Dr. Kurucz and a representative from Horizon Pharma tried to call the patient and his wife.

       23.     Shehadeh, still on September 12, 2019, then went to STAT Health and spoke with

Dr. Henry Okere (“Dr. Okere”), who advised Shehadeh that STAT Health did not provide

infusions.

       24.     Dr. Okere also told Shehadeh that, on or about Wednesday, September 4, 2019, he

had lunch with Murray, his Manager Latronica, as well as a representative from the pharmacy

AhmaRx and others seeking to induce STAT Health to start offering infusions, and Murray had

stated that if STAT Health started offering infusions, Horizon would send patients from

Latronica’s team, that STAT Health would receive $400 per infusion, in addition to possibly other

income from the insurance company and AhmaRx, and that Horizon had even provided a cost-

benefit analysis to STAT Health.

       25.     Shehadeh knew that Murray and Latronica had improperly offered value to STAT

Health, and Dr. Okere told Shehadeh that he had asked if what they were proposing was even legal.

       26.     Shehadeh realized that Murry, with the knowledge and consent of his Manager

Latronica, were improperly offering to assist medical providers to become infusion centers so that

they could send patients to non-340B facilities in an effort to generate greater revenue for Horizon

and themselves, even though doing so placed patients at risk.

       27.     Shehedah immediately called his direct supervisor, Northeast District Manager for

Rheumatology Jeff Doutre (“Doutre”), but Doutre did not answer.

       28.     Shehadeh was finally able to speak with Doutre later in the day, Thursday

September 12, 2019 and, during the call, Shehadeh expressed his concerns about Murray’s


                                                 5
                Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 6 of 15




conduct, including the fact that that Murray conduct had placed the patient at great risk, since

STAT Health, which is an urgent care facility, but not certified to provide infusions and was not

equipped to handle the potential side effects associated with such an infusion.

        29.      Doutre responded that he would “look into it,” but warned that Shehadeh should be

“compliant.”

        30.      That evening, Shehadeh sent Doutre an email wherein he notified Doutre about

many of Murray’s failings, and specifically mentioned that Murray had urged Dr. Kurucz to send

patients to STAT health for infusions, even though “STAT Health DOES NOT infuse nor are they

certified to infuse or have they ever infused.”

        31.      Shehadeh spoke with Doutre several times in the following days and continued to

express his concerns that Murray was violating legal restrictions and that patient health and safety

were at risk.

        32.      On Thursday, September 19, 2019, Shehadeh had a call with Doutre and the

National Sales Manager Ty Liberatore (“Liberatore”), where they falsely accused Shehadeh of

“dissuading” a medical office from becoming an infusion facility and “disturbing” the process of

a patient receiving Horizon’s mediation.

        33.      This was absolutely false, as Shehadeh had never “dissuaded” any facility from

becoming an infusion site but had objected to Murray’s unlawful and improper efforts to unsafely

direct patients to an uncertified infusion facility.

        34.      Shehadeh subsequently learned that the patient had become upset about being sent

to STAT Health, rather than to Good Samaritan Hospital, and chose not to receive the medication,

even though the patient was thereafter contacted by both Horizon Pharma and Dr. Kurucz.


                                                   6
              Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 7 of 15




        35.     Shehadeh realized that Murray’s improper actions were part of a larger effort to

increase the income to Horizon and themselves by skirting federal and state law, and regardless of

the risk to patient care.

        36.     The following morning, September 20, 2019, Doutre sent Shehadeh an email that

repeated this same false allegation, which was intended to intimidate and quiet Shehadeh.

        37.     Shehadeh was terminated less than one month later, on October 10, 2019, based on

the same false allegations that were told to him on September 19, 2019, namely that he was

obstructing a patient from receiving Krystexxa.

        38.     The reason Horizon proffered for terminating Shehadeh was a pretext to mask the

fact that Shehadeh was really fired to punish him for protesting Horizon’s illegal and dangerous

actions, which violated Federal and State Law and put patients at risk.

        39.     As a result of Horizon’s discriminatory conduct, the quality of Shehadeh’s life has

been irreparably damaged and his self-esteem, self-respect and well-being have been irreversibly

harmed because he was subjected to the humiliating and demeaning type of conduct described

herein, all of which will continue and remain a source of financial loss, humiliation and distress to

Shehadeh into the future.

               AS FOR A FIRST CAUSE OF ACTION ON BEHALF OF
           SHEHADEH AGAINST HORIZON PHARAMA FOR RETALIATION
               UNDER THE FALSE CLAIMS ACT, 31 U.S.C. §3730(h)

        40.     Shehadeh peats, realleges and incorporates in full paragraphs 1 through 39 of this

Complaint, as though fully set forth at length herein.

        41.     Each time that Shehadeh protested Horizon Pharma’s unlawful conduct in violation

of the law, including the Anti-KickBack Statute, 42 U.S.C. §132a-7b(b), he participated in a


                                                  7
              Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 8 of 15




protected activity under 31 U.S.C. §3730, of which Defendants were aware.

        42.    Shehadeh, based on his observations and the information provided to him, had a

good faith or an objectively reasonable basis for believing that he was investigating matters in

support of a viable violation of the law, which reasonable belief he made known to Horizon

Pharma.

        43.    As a proximate result of Shehadeh engaging in protected activity, Shehadeh

suffered adverse employment action, including his termination, all of which was causally

connected to his protected activity.

        44.    The remarkably close temporal proximity between Shehadeh’s complaint about

Horizon Pharma’s unlawful conduct on September 12, 2019, followed by his being reprimanded

for things he did not do on September 19, 2019, and then being terminated based on those false

allegations on October 10, 2019, demonstrates that the real reason for the adverse action against

Shehadeh was his protected activity.

        45.    The aforementioned acts of Horizon Pharma constitute unlawful retaliation against

Shehadeh in violation of 31 U.S.C. §3730(h) (“the False Claims Act”), which provides, inter alia

that:

               An employee, contractor, or agent shall be entitled to all relief
               necessary to make that employee, contractor, or agent whole, if that
               employee, contractor, or agent is discharged, demoted, suspended,
               threatened, harassed, or in any other manner discriminated against
               in the terms and conditions of employment because of lawful acts
               done by the employee, contractor, agent or associated others in
               furtherance of an action under this section or other efforts to stop 1
               or more violations of this subchapter.

        46.    Horizon Pharma’s unlawful conduct had a devastating impact on Shehadeh’s

employment, his financial and emotional well-being, the quality of his life and his life’s normal

                                                 8
             Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 9 of 15




pursuits, which injuries Shehadeh believes will continue to cause him significant damage.

       47.     As a result of Horizon Pharma’s violation of the False Claims Act, Horizon Pharma

is liable to Shehadeh for all the legal, non-equitable relief provided for under the law, including

the remedies identified in 31 U.S.C. §3730(h)(2), which includes “2 times the amount of back pay,

interest on the back pay, and compensation for any special damages sustained as a result of the

discrimination, including litigation costs and reasonable attorney’s fees.”

       48.     Horizon Pharma should also be liable to Shehadeh for punitive damages, since

Horizon Pharma’s intentionally or was recklessly indifferent to Shehadeh’s rights for terminating

him because of his protected activity.

       49.     Shehadeh, therefore, seeks compensatory damages in this First Cause of Action,

including among other things, for the harm inflicted upon him, in an award to be determined at a

trial of this matter, as well as punitive damages, reasonable attorney’s fees, the costs of this action

and pre-judgment interest, in this cause of action.

        AS FOR A SECOND CAUSE OF ACTION ON BEHALF OF SHEHADEH
           AGAINST HORIZON PHARAMA FOR RETALIATION UNDER
            THE NEW YORK FALSE CLAIMS ACT, FINANCE LAW §191

       50.     Shehadeh peats, realleges and incorporates in full paragraphs 1 through 39 of this

Complaint, as though fully set forth at length herein.

       51.     Each time that Shehadeh protested Horizon Pharma’s unlawful conduct in violation

of the law, he participated in a protected activity under New York State Finance Law §191 (“the

New York State False Claims Act”), of which Defendants were aware.

       52.     Shehadeh, based on his observations and the information provided to him, had a

good faith or an objectively reasonable basis for believing that he was investigating matters in


                                                  9
             Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 10 of 15




support of a viable violation of the law, which reasonable belief he made known to Horizon

Pharma.

       53.     As a proximate result of Shehadeh engaging in protected activity, Shehadeh

suffered adverse employment action, including his termination, all of which was causally

connected to his protected activity.

       54.     The remarkably close temporal proximity between Shehadeh’s complaint about

Horizon Pharma’s unlawful conduct on September 12, 2019, followed by his being reprimanded

for things he did not do on September 19, 2019, and then being terminated based on those false

allegations on October 10, 2019, demonstrates that the real reason for the adverse action against

Shehadeh was his protected activity.

       55.     The aforementioned acts of Horizon Pharma constitute unlawful retaliation against

Shehadeh in violation of New York State Finance Law §191 (“the New York False Claims Act”),

which provides, inter alia that:

               Any current or former employee, contractor, or agent of any private
               or public employer who is discharged, demoted, suspended,
               threatened, harassed or in any other manner discriminated against in
               the terms and conditions of employment, or otherwise harmed or
               penalized by an employer, or a prospective employer, because of
               lawful acts done by the employee, contractor, agent, or associated
               others in furtherance of an action brought under this article or other
               efforts to stop one or more violations of this article, shall be entitled
               to all relief necessary to make the employee, contractor or agent
               whole.

       56.     Horizon Pharma’s unlawful conduct had a devastating impact on Shehadeh’s

employment, his financial and emotional well-being, the quality of his life and his life’s normal

pursuits, which injuries Shehadeh believes will continue to cause him significant damage.



                                                  10
             Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 11 of 15




       57.     As a result of Horizon Pharma’s violation of the False Claims Act, Horizon Pharma

is liable to Shehadeh for all the legal, non-equitable relief provided for under the law, including

the remedies identified in New York Finance Law §191(1), which includes “payment of two times

back pay, plus interest” and “compensation or any special damages sustained as a result of the

discrimination, including litigation costs and reasonable attorney’s fees.”

       58.     Horizon Pharma should also be liable to Shehadeh for punitive damages, since

Horizon Pharma’s intentionally or was recklessly indifferent to Shehadeh’s rights for terminating

him because of his protected activity.

       59.     Shehadeh, therefore, seeks compensatory damages in this Second Cause of Action,

including among other things, for the harm inflicted upon him, in an award to be determined at a

trial of this matter, as well as punitive damages, reasonable attorney’s fees, the costs of this action

and pre-judgment interest, in this cause of action.

                  AS FOR A THIRD CAUSE OF ACTION ON BEHALF
                 OF SHEHADEH AGAINST HORIZON PHARAMA FOR
                 RETALIATION UNDER NEW YORK LABOR LAW §740

       60.     Shehadeh peats, realleges and incorporates in full paragraphs 1 through 39 of this

Complaint, as though fully set forth at length herein.

       61.     Each time that Shehadeh protested and objected to Horizon Pharma’s activity that

was in violation of a law, rule or regulation, and created a substantial and specific danger to public

health, he participated in a protected activity under New York Labor Law §740, of which

Defendants were aware.

       62.     As a proximate result of Shehadeh engaging in protected activity, Shehadeh

suffered adverse employment action, including his termination, all of which was causally


                                                  11
             Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 12 of 15




connected to his protected activity.

       63.     The remarkably close temporal proximity between Shehadeh’s complaint about

Horizon Pharma’s unlawful conduct on September 12, 2019, followed by his being reprimanded

for things he did not do on September 19, 2019, and then being terminated based on those false

allegations on October 10, 2019, demonstrates that the real reason for the adverse action against

Shehadeh was his protected activity.

       64.     The aforementioned acts of Horizon Pharma constitute unlawful retaliation against

Shehadeh in violation of New York Labor Law §740, which provides, inter alia that:

               An employer shall not take any retaliatory personnel action against
               an employee because such employee . . . discloses, or threatens to
               disclose to a supervisor or to a public body an activity, policy or
               practice of the employer that is in violation of law, rule or regulation
               which violation creates and presents a substantial and specific
               danger to the public health or safety, or which constitutes health care
               fraud … or objects to, or refuses to participate in any such activity,
               policy or practice in violation of a law, rule or regulation.

       65.     Horizon Pharma’s unlawful conduct had a devastating impact on Shehadeh’s

employment, his financial and emotional well-being, the quality of his life and his life’s normal

pursuits, which injuries Shehadeh believes will continue to cause him significant damage.

       66.     As a result of Horizon Pharma’s violation of New York Labor Law §740, Horizon

Pharma is liable to Shehadeh for all the legal, non-equitable relief provided for under the law,

including the remedies identified in New York Labor Law §740, which includes “compensation

for lost wages, benefits and other remuneration” and “the payment by the employer of reasonable

costs, disbursements, and attorney’s fees.”

       67.     Shehadeh, therefore, seeks compensatory damages in this Third Cause of Action,

including among other things, for the harm inflicted upon him, in an award to be determined at a

                                                 12
              Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 13 of 15




trial of this matter, as well as reasonable attorney’s fees, the costs of this action and pre-judgment

interest, in this cause of action.

                   AS FOR A FOURTH CAUSE OF ACTION ON BEHALF
                  OF SHEHADEH AGAINST HORIZON PHARAMA FOR
                  RETALIATION UNDER NEW YORK LABOR LAW §741

        68.     Shehadeh peats, realleges and incorporates in full paragraphs 1 through 39 of this

Complaint, as though fully set forth at length herein.

        69.     Each time that Shehadeh protested and objected to Horizon Pharma’s activity that

was in violation of a law, rule or regulation, and created a substantial and specific danger to public

health, he participated in a protected activity under New York Labor Law §741, of which

Defendants were aware.

        70.     As a proximate result of Shehadeh engaging in protected activity, Shehadeh

suffered adverse employment action, including his termination, all of which was causally

connected to his protected activity.

        71.     Shehadeh brought his concerns regarding the improper quality of patient care to his

supervisor at Horizon Pharma and afforded the company a reasonable opportunity to correct its

activity, yet Horizon Pharma punished Shehadeh because of his complaints.

        72.     The remarkably close temporal proximity between Shehadeh’s complaint about

Horizon Pharma’s unlawful conduct on September 12, 2019, followed by his being reprimanded

for things he did not do on September 19, 2019, and then being terminated based on those false

allegations on October 10, 2019, demonstrates that the real reason for the adverse action against

Shehadeh was his protected activity.




                                                 13
              Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 14 of 15




        73.     The aforementioned acts of Horizon Pharma constitute unlawful retaliation against

Shehadeh in violation of New York Labor Law §741, which provides, inter alia that:

                [N]o employer shall take retaliatory action against any employee
                because the employee does any of the following: (a) discloses or
                threatens to disclose to a supervisor, or to a public body an activity,
                policy or practice of the employer or agent that the employee, in
                good faith, reasonably believes constitutes improper quality of
                patient care; or (b) objects to, or refuses to participate in any
                activity, policy or practice of the employer or agent that the
                employee, in good faith, reasonably believes constitutes improper
                quality of patient care.

        74.     Horizon Pharma’s unlawful conduct had a devastating impact on Shehadeh’s

employment, his financial and emotional well-being, the quality of his life and his life’s normal

pursuits, which injuries Shehadeh believes will continue to cause him significant damage.

        75.     As a result of Horizon Pharma’s violation of New York Labor Law §741, Horizon

Pharma is liable to Shehadeh for all the legal, non-equitable relief provided for under the law,

including the remedies identified in New York Labor Law §741, which includes “compensation

for lost wages, benefits and other remuneration” and “the payment by the employer of reasonable

costs, disbursements, and attorney’s fees.”

        76.     Shehadeh, therefore, seeks compensatory damages in this Fourth Cause of Action,

including among other things, for the harm inflicted upon him, in an award to be determined at a

trial of this matter, as well as reasonable attorney’s fees, the costs of this action and pre-judgment

interest, in this cause of action.

                                         JURY DEMAND

        Plaintiff hereby demands a jury trial.




                                                  14
            Case 1:20-cv-08107 Document 1 Filed 09/30/20 Page 15 of 15




       WHEREFORE, Shehadeh demands judgment against Horizon Pharma on all Four Causes

of Action in an amount to be determined by the fact-finder, including compensatory and punitive

damages, as well as costs, pre-judgment interest and attorney’s fees, and for such other relief as

this Court deems just and proper.

                                                    SCHWARTZ PERRY & HELLER, LLP
                                                    Attorneys for Plaintiff

                                                    By:__________________________
                                                       BRIAN HELLER
                                                       DAVIDA S. PERRY
                                                       3 Park Avenue, Suite 2700
                                                       New York, NY 10016
                                                       (212) 889-6565




                                               15
